              Case 2:20-cr-00018-RJB Document 14 Filed 06/01/20 Page 1 of 3




 1                                                          The Honorable Ronald B. Leighton
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT FOR THE
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT TACOMA
 8
 9   UNITED STATES OF AMERICA,
                                                         NO. CR20-018RBL
10                            Plaintiff,
11                      v.                               STIPULATED PROTECTIVE ORDER
12   MICHAEL JOHN SCOTT,
13                            Defendant.
14
15
16
17          This matter comes before the Court on the parties’ Stipulated Motion for a
18 Protective Order regarding discovery materials, as permitted by Fed. R. Crim. P. 16(d).
19 Having considered the record and files herein, the Court finds there is good cause to grant
20 the motion, and hence:
21          IT IS HEREBY ORDERED that the discovery materials discussed in the Motion
22 for the Protective Order and referred to therein as “Protected Material,” marked specially
23 as “Produced Subject to a Protective Order,” may be produced to counsel for the
24 defendant in this case.
25          IT IS FURTHER ORDERED that possession of Protected Material is limited to
26 the attorney of record in this case, and to any investigators, expert witnesses, and other
27 agents the attorneys of record hire in connection with this case (collectively referred to as
28 “the defense team”).
     United States v. Scott / CR20-018RBL                                UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     Stipulated Protective Order - 1
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
              Case 2:20-cr-00018-RJB Document 14 Filed 06/01/20 Page 2 of 3




 1          Notwithstanding the terms of this Order, defense counsel may provide a completed
 2 copy of the FDC’s Electronic Discovery and Legal Material Authorization Form, and
 3 electronic copies of any Protected Material to the Education Department in the Federal
 4 Detention Center at SeaTac, Washington. Defendant may review the electronic copies of
 5 Protected Material in the FDC Education Department pursuant to BOP and FDC
 6 SeaTac’s policies and procedures, but will not be permitted to have a copy of the
 7 Protected Material in his cell.
 8          IT IS HEREBY FURTHER ORDERED that Defendant, defense counsel, and
 9 others to whom disclosure of the content of the Protected Material may be necessary to
10 assist with the preparation of the defense, shall not disclose the Protected Material or its
11 contents, other than as necessary for the preparation of defenses at trial and in subsequent
12 appellate proceedings, if necessary.
13          IT IS FURTHER ORDERED that if defense counsel finds it necessary to file any
14 documents marked as “Produced Subject to a Protective Order,” the material shall be
15 filed under seal with the Court.
16          Nothing in this Protective Order prohibits defense counsel from showing the
17 Protected Material, or reviewing its contents, with Defendant or with others to whom
18 disclosure may be necessary to assist with the preparation of the defense at trial and in
19 subsequent appellate proceedings, if necessary.
20          Nothing in this Protective Order prohibits defense counsel from disputing the
21 designation of material as Protected Material and, if agreement cannot be reached
22 between the parties, to seeking a determination by this Court.
23 //
24 //
25
   //
26
27
28
     United States v. Scott / CR20-018RBL                                 UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     Stipulated Protective Order - 2
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
              Case 2:20-cr-00018-RJB Document 14 Filed 06/01/20 Page 3 of 3




 1          At the conclusion of the case, including any appellate proceedings, the Protective
 2 Material shall be returned to the United States, or destroyed, or otherwise stored in a
 3 manner to ensure that it is not subsequently duplicated or disseminated in violation of this
 4 Protective Order.
 5          DATED this 1st day of June, 2020


                                                     A
 6
 7
 8                                                   Ronald B. Leighton
                                                     United States District Judge
 9
10
11 Presented by:
12
   s/Marci L. Ellsworth
13 MARCI L. ELLSWORTH
14 Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Scott / CR20-018RBL                                UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     Stipulated Protective Order - 3
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
